Moksell, J.,
said that he had concurred in the opinion of the Court in the case of Wise v. Bowen, because the officer was obliged, after receiving the indemnity, to take the goods in execution, and was merely a formal party to the suit, which differs in that case from this, where the defendant is a voluntary bailiff, and not bound by official duty to make the distress.
Cranch, C. J.,
said that he should probably have been of the same opinion with MoRSell, J., if he had known that he did not concur with Thruston, J., in the present case ; as he had doubted of the propriety of the opinion in the case of Wise v. Bowen; and thought the point ought to be reconsidered.
Verdict for the plaintiff.
—